DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 1-15 and 18) in the reply filed on 08/30/2021 is acknowledged.
Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021.
The traversal is on the ground(s) that Examiner has not made a sufficient showing that searching all of the claims in the application would be unduly burdensome.  However, this is not found persuasive.  First, Applicant does not provide any reason why Applicant thinks Examiner has not made a sufficient showing on the serious search burden for all the claims.  As has been stated in the Restriction Requirement mailed on 07/08/2021 and also cited by Applicant in the reply filed on 08/30/2021, Group I and Group II of the claims are classified in different CPC classes.  Second, Group I and Group II includes divergent claimed subject matter which has been clearly identified in the Restriction Requirement mailed on 07/08/2021.  Therefore, searching the divergent subject matter of the Groups I and II will involve different fields of search, which therefore impose serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-15 and 18 are being treated on the merits.
Claim Objections 
The claims are objected to because they include reference characters, such as "U", "A" and "H" as recited in claim 7, "RR" and "RE" as recited in claim 8, which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the longitudinal direction".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim has previously defined "a shaft longitudinal direction", and it is unclear whether applicant refers to the shaft longitudinal direction by "the longitudinal direction".  For examination purposes, the limitation has been construed to be a longitudinal direction, which may be the shaft longitudinal direction or any other longitudinal direction. 

Claim 5 recites the term "preferably", which renders the claim indefinite.  It is not clear whether the limitation following "preferably" is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "each rounded transition region in each case", which renders the claim indefinite.  Both claim 1 and claim 8 fail to set forth any "case"; and it is unclear what cases Applicant refers to.  Consequently, the claimed concept "each rounded transition region" is unclear as well.  The examiner suggests Applicant to clarify the claim language.
Claim 8 recites the term "preferably", which renders the claim indefinite.  It is not clear whether the limitation following "preferably" is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "a or the shaft circumference", which renders the claim indefinite.  The claimed concept is unclear due to the claim language and the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "a shaft circumference".
Claim 9 recites the limitation "the cylindrical metal piece".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 does not set forth any metal piece.  For examination purposes examiner has interpreted claim 9 to be dependent from claim 4.
Claim 11 recites the limitation "the cylindrical metal piece".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 does not set forth any 
Claim 12 recites the limitation "the cylindrical metal piece".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 does not set forth any metal piece.  For examination purposes examiner has interpreted claim 12 to be dependent from claim 4.
Claim 13 recites the limitation "the knitting needle rear part".  There is insufficient antecedent basis for this limitation in the claim. Claim 13 has previously defined "their needle rear parts".  It is unclear which needle rear part Applicants refers to.  For examination purposes the limitation has been construed to be "the needle rear parts".
Claims 2-15 and 18 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-8, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindahl (US 7,874,181 B1).
Regarding claim 1, Lindahl discloses a knitting needle (fig. 17; col. 29, ll. 16-36), comprising: 
a knitting needle tip (tapering work area 6 and pointed end 7, together forming a knitting needle tip area; fig. 17; col. 15, ll. 52-61; col. 29, ll. 16-36) for entwining stitches (fig. 17; col. 15, ll. 57-61; col. 29, ll. 16-36), and 

wherein the gripping surfaces each have a plurality of elevations (small elevations 14; fig. 17; col. 29, ll. 16-36) distributed in a longitudinal direction (see fig. 17), and wherein in each case two adjacent gripping surfaces are connected by a rounded transition region (rounded corners; referencing figs. 2, 4; col. 20, ll. 18-26).
Regarding claim 3, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein at least a portion of the plurality of elevations is arranged in a section of the gripping surfaces that is adjacent to the knitting needle tip (small elevation changes 14 are provided in the central regions that are most likely to be held by knitters, which are adjacent to the knitting needle tip area 6, 7; referencing fig. 17; col. 29, ll. 16-27; col. 31, ll. 11-21). 
Regarding claim 4, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 4 does not provide any further definitive product structure except that the holding shaft comprising a metal material. The holding shaft of Lindahl has at least three gripping surface, therefore meets the structural requirement of the claim.  In addition, Lindahl further discloses the holding shaft comprising a metal material (col. 31, ll. 26-32), therefore meets the material requirement of the claim.
Regarding claim 5, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of 
Regarding claim 6, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the holding shaft of Lindahl has a plurality of elevations distributed in the longitudinal direction, therefore meets the structural requirements of the claim.
Regarding claim 7, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the elevations have an elevation height which corresponds to 1 to 10% of the value of the shaft circumference (a standard size 4 needle has an outer  perimeter of 0.0013 inch, which is calculated from an outer diameter of 1/8 inch; and the elevation changes have a thickness between 0.0004 inches and 4-5 mm (0.16-0.20 inch); therefore, the elevation height is calculated to be about 0.1-50% of the shaft circumference; col. 10, ll. 61-67; col. 11, ll. 1-7).  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein each rounded transition region in each case has a rounding radius which is smaller than 1/10 or greater than 1/100 a shaft circumference (the claim defines the radius can be any value; figs. 2, 4).
Regarding claim 10, the claim recites a process of forming the holding shaft; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 10 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 10.
Regarding claim 11, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 11 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 11.
Regarding claim 12, Lindahl discloses the knitting needle according to claim 1, and further discloses the knitting needle furthermore comprising: a knitting needle rear part (transition area 21; fig. 17; col. 17, ll. 34-44; col. 29, ll. 64-67) which is formed at an end of the holding shaft that faces away from the knitting needle tip (see fig. 17).

Regarding claim 18, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the knitting needle is metallic (col. 31, ll. 26-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1).
 Regarding claim 2, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein the holding shaft has four gripping surfaces which are each arranged in pairs parallel to and spaced apart from one another such that the holding shaft has a substantially square cross section.  However, Lindahl does disclose, in the Background section, that a knitting needle having a square cross-sectional configuration does exist in cited 
Regarding claim 9, claim 9 appears to recite a raw material of the holding shaft. Lindahl does not explicitly disclose wherein the holding shaft comprising aluminum, copper and/or brass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the holding shaft as claimed, in order to provide a highly durable material for the holding shaft. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Lindahl discloses a knitting needle according to claim 12, and further discloses a circular knitting needle (circular knitting needle 24; fig. 17; col. 29, ll. 16-36), comprising: 
a first and a second knitting needle (rigid members 25, 26; fig. 17; col. 29, ll. 16-36), wherein one of the first and second knitting needles (rigid member 26; fig. 17; col. 29, ll. 16-36)  having the structural features according to claim 12 (as addressed above); and 

wherein the cord is connected to the holding shaft by the knitting needle rear part (fig. 17; col. 29, ll. 16-36).
Lindahl does not disclose in Fig. 17 that both of the first and second knitting needles having the structural features according to claim 12.  However, Lindahl does disclose Fig. 17 only provides an example of several possible options and should be considered as limiting (col. 29, ll. 40-47).  Therefore, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed both of the first and second knitting needles with the structural features according to claim 12, thereby providing a circular knitting needle with two identical rigid members. It has been a common practice in the knitting art to construct a circular knitting needle with two identical rigid members.  Such a modification would not yield any unexpected result.
Regarding the limitation "wherein the knitting needle rear part is compressed with the holding shaft", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the limitation does not provide any further definitive product structure. Lindahl discloses a unitary holding shaft comprising a knitting needle rear part; therefore, Lindahl's knitting needle meets the requirement of the claim.
Regarding claim 14, Lindahl discloses the circular knitting needle according to claim 13, and further discloses wherein the cord is formed from a filament (flexible filament 27; fig. 17; col. 29, ll. 16-36).  
Lindahl does not explicitly disclose wherein the filament is a monofilament which comprises a thermoplastic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the filament material, in order to provide a suitable flexible filament material to connect the two rigid members, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1) in view of Eley-Holden-Sotnik (US 6,983,627 B1).
Regarding claim 15, Lindahl discloses the circular knitting needle according to claim 14, and further discloses wherein the cord comprises a substantially constant cord diameter (cord 27; see fig. 17) and an end portion which is adjacent to the knitting needle rear part (transition area 21; fig. 17; col. 17, ll. 34-44), is formed correspondingly with respect to the knitting needle rear part (see fig. 21) and appears to have an increased cord diameter (see fig. 21).
Lindahl does not explicitly disclose wherein the end portion of the cord has an increased cord diameter.  However, Eley-Holden-Sotnik teaches wherein a circular knitting needle (circular knitting needle 20; fig. 2; col. 4, ll. 31-40) comprising a cord (cord 46; fig. 2; col. 4, ll. 31-40), wherein an end portion (end portions 38, 40; fig. 2; col. 4, ll. 31-40) of the cord has an increased cord diameter (fig. 5; col. 5, ll. 8-10, 35-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the cord as disclosed by Lindahl, with wherein the end portion of the cord has an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Till (US 1420893 A) and Akin (US 8,984,912 B1) both teach a knitting needle with an integrated gripping support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732